Citation Nr: 1828257	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  09-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to reentrance into a vocational rehabilitation services program under Chapter 31, Title 38, of the United States Code, after a determination of rehabilitation. 

(The issues of entitlement to initial increased ratings for lumbar spine and bilateral lower extremity disabilities, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter determination dated in August 2008, by which the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Division (VR&E) in Memphis, Tennessee, denied the Veteran reentrance into VA's vocational rehabilitation and employment services program.  The appeal is addressed through the VA Regional Office (RO) in Nashville, Tennessee. 

A notice of disagreement was received in September 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in January 2009.

As noted on the title page, a separate decision has been rendered in regard to other issues before the Board.  A private attorney is the representative of record with respect to those issues.  The representative of record for the issue decided herein is the Disabled American Veterans.  

The Board previously remanded this case in February 2010 and November 2012 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran has been granted entitlement to a TDIU, meaning that his service-connected disabilities of the low back, the left lower extremity, and the right lower extremity have been shown to prevent him from securing and following substantially gainful employment.

CONCLUSION OF LAW

The appeal of whether the Veteran is entitled to reentrance into a vocational rehabilitation services program under Chapter 31, Title 38, of the United States Code, after a determination of rehabilitation, is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (2012); 38 C.F.R. §§ 4.16, 21.284, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

After a Veteran has received VA vocational rehabilitation services and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met:

(1) The Veteran has a compensable service-connected disability and either;

(2) Current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts precludes him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or

(3) The occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.

38 C.F.R. § 21.284 (2017) (reentrance into a rehabilitation program).

When the Veteran applied for reentrance into the vocational rehabilitation program, he stated that he is entitled to reentrance into VA's vocational rehabilitation services program because his service-connected low back disability has worsened and he therefore cannot restrain youth when needed or sit for long periods of time, both of which he asserted were required in his current occupation.

In a separate decision, the Board has granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  A TDIU is assigned when the service-connected disability or disabilities at issue result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2017).  Therefore, the Board has determined that the Veteran is precluded from following a substantially gainful occupation due to his service-connected disabilities.  The Board now finds that vocational rehabilitation would serve no useful purpose.  

Therefore, the issue of entitlement to reentrance into a vocational rehabilitation services program under Chapter 31, Title 38, of the United States Code, after a determination of rehabilitation, is dismissed as moot.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


